Citation Nr: 0831595	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-01 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease.

2.  Entitlement to a rating in excess of 10 percent for right 
shoulder bursitis with mild degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to February 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The veteran's coronary artery disease is manifested by at 
worst a workload of 8 METS and an ejection fraction of 57.5 
percent, with no episodes of congestive heart failure in the 
relevant time frame.  

2. The veteran's right shoulder bursitis with mild 
degenerative changes is manifested by painful motion, but 
without limitation on motion of the right arm to shoulder 
level.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 
percent for coronary artery disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, 
Diagnostic Code 7005 (2007).

2. The criteria for a rating in excess of 10 percent for 
right shoulder bursitis with mild degenerative changes have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. § 4.3, 4.71a, Diagnostic Codes 5003, 5019, 5201 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a February 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  The 
letter informed the veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disabilities.  In addition, a March 
2006 letter informed the veteran of the necessity of 
providing medical or lay evidence demonstrating a the level 
of impairment, and the effect that the conditions have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a higher rating.  The March 2006 
letter also advised the appellant of the evidence needed to 
establish an effective date.  The veteran was provided with 
relevant rating criteria in the December 2006 statement of 
the case.  The claims were last readjudicated in January 
2008.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing argument 
concerning the severity of his conditions and describing 
impact of disabilities on his functioning to VA examiners.  
Thus, the veteran was afforded a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I. Coronary Artery Disease

The veteran's coronary artery disease is rated as 30 percent 
disabling under Diagnostic Code 7005, 38 C.F.R. § 4.104 
(2007).  The criteria considered are listed below:

A workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray warrants a 30 
percent evaluation;

More than one episode of acute congestive heart failure in 
the past year; workload greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent warrants a 60 percent 
evaluation;

Chronic congestive heart failure; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent warrants a100 percent evaluation.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  Note 2, 38 C.F.R. § 
4.104.

On review of the evidence of record, the Board finds that a 
disability rating in excess of 30 percent is not warranted 
for the veteran's service-connected coronary artery disease.  
In this regard, the Board notes that the June 2004 fee-basis 
VA examination report indicates the presence of a regular 
heart rate and rhythm, with no murmurs, thrills, rubs, or 
gallops.  Cardiomegaly was not detected and there was no 
evidence of heart failure.  The veteran complained of angina, 
shortness of breath, fatigue, dizziness, and at times, 
sweating.  He stated that the angina has caused him to have 
to slow down, control his work pace, and rest often.  He also 
indicated that congestive heart failure was present all of 
the time.  However, the examiner noted that this statement 
was just a misnomer and the veteran did not understand what 
the term meant.  EKG revealed sinus bradycardia, left axis 
deviation, and left anterior hemi block.  The inferior lead 
pattern was consistent with old inferior myocardial 
infarction.  The impression was normal study.  Ejection 
fraction was 60 percent.

The November 2004 fee-basis VA examination report notes the 
veteran's complaints of dizziness and fatigue since his 
myocardial infarction.  The symptoms reportedly occur 
intermittently, as often as two per month, with each 
occurrence lasting 15 days.  The veteran stated that it is 
difficult to perform daily functioning tasks during flare-
ups.  The examiner noted that in the past year there have 
been no episodes of congestive heart failure.  The veteran 
stated that he experiences shortness of breath and weakness, 
but indicated that he has not lost any time from work as a 
result.  EKG revealed a regular sinus rhythm.  The stress 
test was within normal limits, and was ended by the veteran 
due to complaints of hip pain.  There was no chest pain 
provoke.  There was moderate to severe shortness of breath, 
but no hypertension or arrhythmia.  MET level was 9.0.  End 
point result was dyspnea and fatigue.  The chest X-ray was 
within normal limits.  The diagnosis was arteriosclerotic 
coronary artery disease, no change, status post myocardial 
infarction, no change, and hyperlipidemia, no change.  The 
examiner noted that the veteran achieved 11.6 max METs on 
treadmill stress testing.  

The August 2007 VA fee basis examination report notes that 
the veteran was still undergoing continuous treatment for his 
coronary artery disease.  EKG testing revealed no change in 
diagnosis.  There was mild to moderate left ventricular 
enlargement with slight increase in trabeculation but no 
increase in wall thickness.  Wall motions were normal.  Left 
ventricular end diastolic pressure was mildly elevated and a 
prolonged isovolumic relation time was indicative of 
diastolic dysfunction.  Left ventricular ejection fraction 
was 57.5 percent.  The etiology of the left ventricular 
enlargement was not clear, but it was noted to be consistent 
with the athletic heart syndrome.  Estimated METs was 8.  

Given the above, the Board finds that the veteran's coronary 
artery disease is not manifested by more than one episode of 
acute congestive heart failure in the past year; workload 
less than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Therefore, a 
higher rating is not warranted.

II. Right Shoulder Bursitis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

The veteran's service-connected bursitis of the right 
shoulder, which is currently assigned a 10 percent 
evaluation, is rated by the RO under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5019.  Under this Code, 
bursitis is rated on limitation of motion of the affected 
part as degenerative arthritis, under Diagnostic Code 5003.  
Id.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The veteran's right shoulder disability can also be evaluated 
under Diagnostic Code 5201 based on limitation of motion of 
the right arm.  A 20 percent rating contemplates limitation 
of motion of the arm to shoulder level.  Limitation of motion 
to midway between the side and shoulder level warrants a 30 
percent rating for the major extremity.  Limitation of motion 
to 25 degrees from the side warrants a 40 percent rating for 
the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The normal range of motion of shoulder for flexion and 
abduction is from 0 degrees at the side to 180 degrees over 
head.  Normal internal and external rotation are 90 degrees.  
38 C.F.R. § 4.71, Plate I (2007).  

The June 2004 VA fee-basis examination report notes that the 
veteran complained of pain on rotation of the shoulder, to 
include shooting pains.  The pain was described as not 
constant, but it reportedly flares up every four to six 
weeks, lasting seven or eight days.  During flare ups, the 
veteran is limited in his ability to do anything strenuous.  
The veteran receives cortisone shots and takes medication 
daily for his right shoulder.  Functional impairment includes 
restriction on lifting and using the right arm over his head.  
No time has been lost from work due to the right shoulder 
condition.  On examination the veteran was noted to be right 
hand dominant.  There was no evidence of heat, redness, 
swelling, or effusion of the right shoulder.  There was 
slight limitation of motion.  Flexion and abduction were each 
limited to 160 degrees and external and internal rotation 
were each limited to 80 degrees.  On repetition the veteran 
experienced fatigue, weakness, and lack of endurance, which 
affected the function of the joint, but did not alter the 
range of motion.  There was no ankylosis of the shoulder 
joint.  Deep tendon reflexes were 1+ and motor function was 
normal in the upper extremities.  The diagnosis remained 
bursitis of right shoulder with mild degenerative changes by 
X-ray.  

At the August 2007 VA fee-basis examination, the veteran 
reported symptoms of weakness, stiffness, giving way, lack of 
endurance, locking, and fatigability regarding his shoulder.  
He also reported constant pain in the right shoulder.  The 
pain was characterized as aching, sticking, oppressing, 
cramping, burning, and sharp.  Pain was noted to be elicited 
by physical activity, stress, weather changes, or nothing at 
all.  Treatment was noted to include rest and prescription 
medication.  Additionally, the veteran reported having 
difficulty with lifting, pushing, pulling or overhead 
reaching due to his right shoulder condition.  On examination 
there was guarding of movement on the right.  Shoulder joints 
were not fixed and there was no ankylosis.  Right shoulder 
range of motion was flexion to 160 degrees, abduction to 170 
degrees, external rotation to 70 degrees and internal 
rotation to 80 degrees.  Pain began at the end of each range 
of motion.  After repetitive use, the veteran was 
additionally limited by pain, weakness and lack of endurance, 
without evidence of incoordination or fatigue.  The major 
functional limitation was pain, but the examiner stated that 
additional limitation of motion in degrees was zero.  The 
diagnosis remained right shoulder bursitis with degenerative 
changes.  

As the medical evidence of record does not show limitation of 
motion of the right shoulder to shoulder level, an evaluation 
in excess of 10 percent for service-connected bursitis of the 
right shoulder is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5019, 5003, 520 (2007).  As noted above, 
there was no additional loss of motion in terms of degrees as 
a result of pain, weakness, lack of endurance, fatigue, or 
incoordination to warrant a higher evaluation.  See DeLuca, 
supra.

The Board has considered whether the veteran could receive a 
higher rating under a different diagnostic code, but has 
found none.  In this regard, there is no evidence of 
ankylosis of the right shoulder (Diagnostic Code 5200), 
impairment of the humerus (Diagnostic Code 5202), or 
impairment of the clavicle or scapula (Diagnostic Code 5203).  
As these are the only other codes relevant to the shoulder, 
the Board finds that the rating codes discussed in detail 
above are the most appropriate codes.  See 38 C.F.R. § 4.71a 
(2007).

Accordingly, the veteran is not entitled to a higher rating 
for his service-connected right shoulder bursitis with 
degenerative changes.

III. Other Considerations

At no time during the appeal period has the veteran's 
coronary artery disease or his bursitis of the right shoulder 
been manifested by greater disability than contemplated by 
the currently assigned ratings under the designated 
diagnostic codes.  Accordingly, staged ratings are not in 
order and the assigned ratings are appropriate for the entire 
period of the veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the veteran's coronary artery disease or right shoulder 
bursitis.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the veteran's disability level, 
and provide for additional or more severe symptoms than 
currently shown by the evidence; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

In reaching the conclusions above with respect to each issue 
on appeal, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to a rating in excess of 30 percent for coronary 
artery disease is denied.

Entitlement to a rating in excess of 10 percent for right 
shoulder bursitis with mild degenerative changes is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


